Citation Nr: 1717363	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from May 1949 to August 1963.  He died in July 2005.  The appellant is his surviving spouse.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2014 decision of the VA Pension Management Center (PMC) in St. Paul, Minnesota.  


FINDING OF FACT

The appellant did not file a claim for accrued benefits within one year following the Veteran's death.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits must be denied as a matter of law.  38 U.S.C.A. §§ 1101, 1110, 1131, 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, to the extent that the VCAA applies in a claim for accrued benefits, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  

With regard to the appellant's application for accrued benefits, the facts are not in dispute and the claim is barred as a matter of law.  Therefore, discussion of the duty to notify and assist is not necessary as the VCAA is inapplicable to this claim.

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242   (Fed. Cir. 1996).  For entitlement to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  
Among the requirements for accrued benefits is that the claim be filed within one year after the date of death of the individual with respect to whom such benefits are sought.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).

As indicated, the Veteran died in July 2005.  There is no evidence that the Veteran had any claims pending at the time of his death.

In February 2014, the appellant filed an "Application for DIC, Death Pension, and/or Accrued Benefits" (VA Form 21-534 EZ located in Virtual VA), which is the subject of the remand below.  Prior to receipt of this application, the appellant submitted a November 2013 statement with attached Request Pertaining to Medical Records on which she requested the Veteran's military records "for benefits purposes."  The remaining evidence of record (both VBMS and Virtual VA) does not include a prior formal or informal claim for accrued benefits.  

In sum, because the appellant did not file a claim for accrued benefits within one year following the Veteran's death; she is not eligible for accrued benefits.  As noted above, the Veteran died in 2005 and the first evidence of an individual application completed and signed by the appellant was not received by VA until 2014, almost 10 years after the Veteran's death.  Even if the Board were to liberally construe the appellant's November 2013 request for records as an informal claim for accrued benefits, the appellant still missed the statutory deadline for filing her claim for accrued benefits, the pertinent facts in this case are not in dispute, and the law is dispositive.  Based on this evidence, the appellant's accrued benefits claim is barred as untimely even if there was a pending claim.  

ORDER

Entitlement to accrued benefits is denied.



___________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


